MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                 Jul 17 2019, 9:08 am
court except for the purpose of establishing
                                                                                CLERK
the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                              Court of Appeals
estoppel, or the law of the case.                                               and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Mark K. Leeman                                            Curtis T. Hill, Jr.
Leeman Law Office                                         Attorney General of Indiana
Pulaski County Public Defender
                                                          George P. Sherman
Logansport, Indiana                                       Supervising Deputy Attorney
                                                          General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Christopher J. Robbins,                                   July 17, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-3145
        v.                                                Appeal from the Pulaski Circuit
                                                          Court
State of Indiana,                                         The Honorable Michael A. Shurn,
Appellee-Plaintiff.                                       Judge

                                                          Trial Court Cause No.
                                                          66C01-1608-F1-2



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-3145 | July 17, 2019                      Page 1 of 5
                                        Statement of the Case
[1]   Christopher Robbins (“Robbins”) appeals his conviction for Level 3 felony

      aggravated battery.1 Specifically, Robbins asserts that his guilty plea must be

      reversed because he was insane at the time of the offense. Concluding that

      Robbins may not challenge his conviction on direct appeal, we dismiss

      Robbins’ appeal.

[2]   We dismiss.

[3]


                                                      Issue
                 Whether Robbins may challenge his conviction on direct appeal
                 after pleading guilty but mentally ill.


                                                     Facts
[4]   On August 17, 2016, police and emergency personnel responded to a 9-1-1 call

      at the home of Robbins’ mother (“Mother”) and father (“Father”). When they

      arrived, they learned from Mother that Robbins had stabbed Father in the chest

      with a large knife. Mother also informed the police that Robbins suffered from

      schizophrenia.

[5]   Police subsequently found Robbins hiding in a nearby woods. Robbins allowed

      police to take him into custody without incident. However, as police walked




      1
          IND. CODE § 35-42-1-1(a).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3145 | July 17, 2019   Page 2 of 5
       Robbins back to the patrol car, he began screaming at Mother and Father when

       he saw them outside.

[6]    The following day, the State charged Robbins with three counts: Count I,

       Level 1 felony attempted murder; Count II, Level 3 felony aggravated battery;

       and Count III, Level 5 felony domestic battery by means of a deadly weapon.

[7]    On October 14, 2016, Robbins filed a notice of intent to raise a defense of

       insanity. On October 25, 2016, Robbins filed a motion for psychiatric

       evaluation to determine his competence to stand trial. In November 2016, the

       trial court appointed three doctors to evaluate Robbins. Following a

       competency hearing on March 21, 2017, the trial court found that Robbins was

       competent to stand trial.

[8]    On August 21, 2018, the day that Robbins was scheduled to begin trial, Robbins

       instead elected to plead guilty but mentally ill to the offense of aggravated

       battery, with the agreement that the State would dismiss the other two counts.

       Thereafter, Robbins pleaded guilty to the aggravated battery charge, and the

       trial court accepted his guilty plea.

[9]    On November 27, 2018, the trial court sentenced Robbins to ten (10) years in

       the Indiana Department of Correction (“DOC”) with five (5) years suspended

       to probation. The trial court further ordered that Robbins be evaluated and

       treated by the DOC after transfer and undergo treatment during his probation.

[10]   Robbins now appeals.

                                                    Decision



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3145 | July 17, 2019   Page 3 of 5
[11]   On appeal, Robbins argues that his guilty plea must be reversed “because there

       was no evidence of probative value that Robbins was sane at the time he

       stabbed his father.” (Robbins’ Br. 12). In response, the State asserts that

       Robbins may not challenge his conviction on direct appeal because he pleaded

       guilty but mentally ill. We agree with the State.

[12]   It is well established that direct appeal is an improper means by which to

       challenge a guilty plea conviction. Tumulty v. State, 666 N.E.2d 394, 395 (Ind.

       1996). As a general rule of jurisprudence, entering a guilty plea restricts the

       ability to challenge a conviction on direct appeal. Id.; see also Creech v. State, 887

       N.E.2d 73, 74 (Ind. 2008) (“[W]hen a defendant pleads guilty, he waives his

       right to appeal his conviction.”); Collins v. State, 817 N.E.2d 230, 231 (Ind.

       2004) (“A person who pleads guilty is not permitted to challenge the propriety

       of that conviction on direct appeal.”); Hayes v. State, 906 N.E.2d 819, 821 (Ind.

       2009) (a reversal of a conviction on direct appeal due to a guilty plea having an

       inadequate factual basis is “contrary to [its] precedent in Tumulty[.]”). Rather,

       the proper avenue to challenge a conviction based on a guilty plea is to file a

       petition for post-conviction relief pursuant to Indiana Post-Conviction Rule 1.

       Tumulty, 666 N.E.2d at 395.


[13]   Although Robbins argues that our supreme court’s precedent in Tumulty does

       not apply to his guilty plea, we are unpersuaded by his attempts to distinguish




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3145 | July 17, 2019   Page 4 of 5
       Tumulty.2 We conclude that Robbins may not challenge his conviction on

       direct appeal. See id. (identifying policy reasons for “[t]he long-standing judicial

       precedent limiting the avenue of direct appeal for guilty plea challenges,” and

       noting that a plea “brings to a close the dispute between the parties, much as

       settling civil parties do by submitting an agreed judgment”). Accordingly, we

       dismiss his appeal.


[14]   We dismiss.


       Riley, J., and Bailey, J., concur.




       2
        Robbins’ arguments mischaracterize sanity as an element of aggravated battery. Rather, insanity is an
       affirmative defense. See Carson v. State, 807 N.E.2d 155, 159 (Ind. 2004) (“The ‘insanity’ defense is an
       affirmative defense for which the burden of proof is on the defendant.”). To the extent that Robbins is
       attempting, on appeal, to assert an affirmative defense of insanity, he waived any such defense by pleading
       guilty but mentally ill. Accordingly, we cannot and will not consider such arguments on direct appeal. See
       Tumulty, 666 N.E.2d at 396.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3145 | July 17, 2019                     Page 5 of 5